Citation Nr: 1115550	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-36 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracic spine disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to December 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2007, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In January 2010, the Board reopened and remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in a February 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's January 2010 remand requested that a VA examination and medical nexus opinion be obtained as to the nature and etiology of the Veteran's currently diagnosed cervical spine, thoracic spine, and left shoulder disabilities.  Moreover, the examiner was requested to specifically note a review of the Veteran's claims folder and note such in the accompanying report.  Further, a rationale for any opinion expressed was to have been provided.

Pursuant to the Board's January 2010 remand, the Veteran was afforded a VA examination in June 2010 with respect to her cervical spine, thoracic spine, and left shoulder disabilities.  After examination of the Veteran and review of her medical history, the VA examiner concluded that "[i]t is my opinion that it is 'not at least likely as not that [the Veteran's cervical spine, thoracic spine, and left shoulder] conditions was caused by the active service."  The examiner's rationale for his conclusion was that "there is no record of cervical spine, left shoulder, and thoracic spine injuries or treatment thereof."  

However, a review of the Veteran's service treatment records reveals that she indicated that she sustained a head injury and complained of a painful or "trick" shoulder on her October 1984 report of medical history.  At that time, the service treatment physician noted that the Veteran sustained a mild muscle sprain to her left shoulder and that her head injury was from a motor vehicle accident five months prior.  Further, a service treatment record dated in September 1983 documents treatment for the Veteran's left side and neck pain.  However, none of this evidence was addressed by the VA examiner in the report.  In light of the foregoing, it appears that the VA examiner did not completely review the Veteran's claims folder.  

Because the June 2010 VA examiner did not fully comply with the Board's remand instructions in the January 2010 decision, an additional medical opinion addressing the issues of entitlement to service connection for cervical spine, thoracic spine, and left shoulder disabilities is needed.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Specifically, the examiner should review and discuss the relevancy, if any, between the Veteran's in-service treatment for a head injury and motor vehicle accident as well as her complaints of left side and neck pain.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for a physician to review the Veteran's claims folder and, with respect to the Veteran's diagnosed cervical spine, thoracic spine, and left shoulder disabilities, render an opinion as to whether it is at least as likely as not each of the disabilities was caused by the Veteran's service, to include in-service injury and treatment.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA clinician is requested to provide a thorough rationale for any opinion provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary, to include the Veteran's in-service treatment in September 1983 for her cervical spine as well as her complaints related to head injury and trick shoulder.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

2. Thereafter, readjudicate the reopened claims of service connection for cervical spine, thoracic spine, and left shoulder disabilities.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

